department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend m state n city o date p number q number r number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a corporation under the state law of m on date o your purpose as stated in your articles of incorporation is exclusively for charitable purposes including i promoting sports recreation health and fitness through church leagues and tournaments exercise programs and recreational activities and ii provide a safe and nurturing environment to help adults and children in n the activities as described in your form_1023 application is to promote health and fitness through physical activity the organization’s goal is to organize adult and youth athletic competitions you later stated that you plan to organize and run sports tournaments for adult men and women as well as children you state you will focus your effort on an adult male basketball tournament and a youth basketball tournament it is estimated that each adult basketball tournament will have about p participants on q teams and will compete in regular season games and playoff rounds in three to five years expansion is projected to include basketball and soccer programs and clinics for kids ages three and up as well as women’s volleyball tournaments and other sports each youth basketball tournament will have r participants you state you do not have flyers or other printed promotional materials your website is used for marketing your proposed sources of financial support will be from ticket sales advertisement income auctions annual fundraisers and donations your expenses will go to programs salaries and wages and other expenses law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -1 b iv provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_65_2 held that a foundation operated exclusively to teach children a sport by holding clinics conducted by qualified instructors in schools playgrounds and parks and by providing free instruction equipment and facilities qualifies for exemption under sec_501 of the code revrul_70_4 held that an organization was formed for the stated purposes of promoting the health of the general_public by encouraging all persons to improve their physical condition and of fostering by educational means public interest in a particular sport for amateurs the organization engaged in promoting and regulating a sport for amateurs is not exempt under sec_501 of the code but is exempt under sec_501 revrul_80_215 held that an organization formed to develop promote and regulate a sport for individuals under years of age by organizing local and statewide competitions promulgating rules organizing officials presenting seminars distributing a newsletter and otherwise encouraging growth of the sport qualified for exemption under sec_501 in 74_tc_396 the court stated that the church failed to show that it successfully segregated the clearly social and political aspects of its supper club meetings and its publication from its purpose to further the doctrine_of ethical egoism as the church operated for social and political purposes to more than an insubstantial degree it fails to qualify for exemption under sec_501 of the code the court stated that an organization will not qualify for exemption if a non- exempt activity is more than an insubstantial part of its overall activities or if an activity has more than an insubstantial non-exempt purpose the court explained that clearly the regulations and cases contemplate that a single activity may be carried on for more than one purpose ifa substantial secondary purpose is not an exempt one qualification under sec_501 will be denied letter rev catalog number 47630w in st louis science fiction limited v commissioner 49_tcm_1126 the tax_court held that a science fiction society failed to qualify for tax-exempt status under sec_501 of the code although many of the organization’s functions at its annual conventions the organization’s principal activity were educational its overall agenda was not exclusively educational a substantial portion of convention affairs were social and recreational in nature application of law you are not described under sec_501 of the code or sec_1 c - a because you do not meet the organizational or operational tests to satisfy the organizational_test an organization must have a valid purpose clause treas reg section your articles of incorporation state your purpose is exclusively for charitable c -1 b iv purposes including i promoting sports recreation health and fitness through church leagues and tournaments exercise programs and recreational activities and ii provide a safe and nurturing environment to help adults and children in n these purposes specifically encouraging sports recreational and social interaction between adults are not exclusive exempt purposes described under sec_501 of the code or corresponding regulations therefore you do not meet the organizational_test you also do not meet the operational_test you indicated you plan to hold sports tournaments for adult men and women with the focus on an adult male and youth basketball tournament while you intend to expand in three to five years to include programs and clinics for kids three and up as well as women’s volleyball tournaments this still includes adult sports and is not exclusive in nature to either youth or education sports and social and recreational events are not considered exempt_activities under sec_1_501_c_3_-1 you differ from the organizations in revenue rulings and where sports were offered to children under the age of you will focus your activities more than insubstantially on basketball tournaments for adult men recreational sports for adults are not considered charitable or educational_purposes under sec_501 of the code you are similar to the organization described in revrul_70_4 that received exemption under sec_501 like the organization in this ruling offering sports tournaments or other recreational activities for adults encouraged all persons to improve their physical condition and fosters public interest in a particular sport for amateurs however an organization engaged in promoting and regulating a sport for amateurs is not exempt under sec_501 of the code you are like the organizations described in first libertarian church and st louis science fiction limited v commissioner while portions of your activities are directed at youth and will in part be educational in teaching a sport more than an insubstantial amount of your activities are directed at sports for adults and therefore more than a substantial portion of your activities are social and recreational in nature similar to where a substantial portion of convention affairs were social and recreational in nature in st louis if a substantial secondary purpose is not an exempt one such as your adult recreational activities qualification under sec_501 will be denied your position you claim that your mission is to promote sports recreation health and fitness in a nurturing environment incorporating christian principles and teaching fundamentals to foster growth and development you claim that letter rev catalog number 47630w through sports and exercise programs and recreational activities for people in many different age groups from children to adults on various levels you help people to become physically active and health conscious to improve and maintain their well-being our response to your position as described above you differ from revenue rulings and where those organizations hold sports tournaments for children under the age of based on your stated purpose and the activity you conduct or plan to conduct you have a substantial purpose of providing social and recreational activities for adult men and women hence the overall facts and circumstances involved show you have a substantial non-exempt purpose of conducting social and recreational activities conclusion based on the facts and information submitted you are not organized and operated exclusively for exempt purposes you do not meet the organizational_test because your organizing document does not properly limit your purposes to those described in sec_501 of the code likewise you do not meet the operational_test because you conduct substantial social and recreational activities accordingly you do not qualify for exemption under sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code we have not considered whether you qualify for exemption under any other section internal_revenue_code we explained your option to apply for exemption under a different section but you declined to do so if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives letter rev catalog number 47630w under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address us mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47630w
